Citation Nr: 9927250	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-03 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a body twitch 
secondary to exposure to herbicides.  

2.  Entitlement to service connection for a skin disorder 
secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona that denied the veteran's claims of entitlement to 
service connection for a body twitch and a skin disorder, 
both claimed as secondary to exposure to herbicides.  A 
notice of disagreement was received in August 1994.  A 
statement of the case was issued in December 1994.  A 
substantive appeal was received from the veteran in January 
1995.  The veteran's claims folder was transferred to the RO 
in Pittsburgh, Pennsylvania, and hearing was held there in 
March 1995.  A hearing was also held before a member of the 
Board in Washington, D.C. in May 1999.  


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a skin disorder secondary to exposure to herbicides is 
plausible.  




CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder secondary to exposure to herbicides is well 
grounded.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303, 3.307, 3.309 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty.  
38 U.S.C.A. § 1110 (West 1991).  A "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992). A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a). Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.

In this matter, the veteran and his representative contend 
that the veteran suffers from a skin disorder due to his 
exposure to Agent Orange while serving in Vietnam.  VA laws 
and regulations provide that certain specified diseases  will 
be presumed to have been incurred in service based on 
exposure to herbicide agents 38 U.S.C.A. § 1116 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(a)(6) (1998).  A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. 
§ 3.307(a)(6)(iii) (1998); McCartt v. West, 12 Vet. App. 164 
(1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 1999); 38 C.F.R. § 3.307(a)(6)(iii) 
(1998) are met, even though there is no record of such 
disease in service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(d) (1998) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancers 
of the lung, bronchus, trachea, or larynx), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (1998).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria  cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military service.  38 C.F.R. § 3.307(a)(6)(ii) (1998).  

Furthermore, in August 1996, the Secretary of Veterans 
Affairs determined that presumptive service connection is not 
warranted for conditions for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted. See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442 (August 8, 
1996).

However, notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  The Board is of the opinion that Combee is applicable 
to claims such as those on appeal in this matter (i.e. for 
claims of entitlement to service connection for disabilities 
due to herbicide exposure).

In this matter, the Board notes that the veteran served in 
Vietnam for almost two years during the Vietnam Era.  
Further, and as will be discussed below, he has recently been 
diagnosed with chloracne and acne, "possible component of 
chloracne" (see the May 1999 record from Fred G. Hamaty, 
M.D.).  As such, for the purposes of a well grounded 
analysis, the Board will presume that the veteran was exposed 
to Agent Orange during his service in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998); McCartt v. West, 12 Vet. App. 164 
(1999).


As noted above, the Board presumes, for the purposes of a 
well grounded analysis, that the veteran was exposed to Agent 
Orange during his service in Vietnam, and, as also noted 
above, the veteran has recently been diagnosed with chloracne 
and/or acne.  Specifically, the Board notes that in April and 
May 1995, Dr. Conn diagnosed the veteran with chloracne due 
to probable Agent Orange exposure, and in May 1999, Dr. 
Hamaty, a dermatologist, diagnosed him with acne, "possible 
component of chloracne from exposure to the dioxin compounds 
during Vietnam."  Previously, Dr. Kemper had indicated that 
the veteran had vesiculopapular abscess-like lesions on his 
shoulders (see the February 1993 letter from Dr. Kemper).  

The Board finds that this evidence sufficiently demonstrates 
that the veteran's claim of entitlement to service connection 
for skin disorder secondary to exposure to herbicides is well 
grounded. Caluza, supra.  However, for reasons set out below, 
further development is required to comply with the duty to 
assist doctrine prior to further appellate review.  
38 U.S.C.A. § 5107 (West 1991).


ORDER

The claim of entitlement to service connection for a skin 
disorder secondary to exposure to herbicides is well 
grounded; to this extent only, the veteran's claim is 
granted.  


REMAND

As determined above, the veteran's claim of entitlement to 
service connection for a skin disorder is well grounded, and 
as such, VA is under a statutory duty to assist the veteran 
with the development of evidence pertinent to this claim. 38 
U.S.C.A. § 5107(a) (West 1991).  

In this regard, the Board is of the opinion that a VA 
dermatologic examination should be accomplished.  The Board 
finds this necessary due to the somewhat conflicting and 
speculative nature of the relevant evidence currently of 
record.  Specifically, in February 1993 Dr. Kemper indicated 
that the veteran had vesiculopapular abscess-like lesions on 
his shoulders, while in April and May 1995, Dr. Conn 
diagnosed the veteran with chloracne due to probable Agent 
Orange exposure; and in May 1999, Dr. Hamaty diagnosed him 
with acne, noting that it was a possible component of 
chloracne due to exposure to dioxin compounds in Vietnam.  
While such evidence is sufficient to "well ground" the 
claim, further clarifying evidence is needed prior to 
addressing it on the merits.  

In addition, the veteran indicated at his hearing that Dr. 
Conn and Dr. Kemper had related his body twitch to Agent 
Orange.  In view of this the Board finds that the veteran 
should be informed that he may provide a statement from Dr. 
Conn and/or Dr. Kemper to that effect.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

As such, this matter is remanded to the RO for the following 
action:


1.  A VA dermatologic examination should 
be accomplished in order to determine the 
nature and extent of the veteran's skin 
disorder.  The claims folder should be 
made available to the examiner prior to 
the examination, and the examiner should 
specifically indicate whether the veteran 
currently suffers from chloracne or 
another acneform disease consistent with 
chloracne.  If the veteran does suffers 
from such a skin disorder, the examiner 
should specifically indicate whether this 
disorder is related to his exposure to 
herbicides or to his active service in 
general.  On the other hand, if a skin 
disorder other than chloracne or an 
acneform disease consistent with 
chloracne is diagnosed, the examiner 
should also offer an opinion as to 
whether such disorder is related to the 
veteran's active service.  In making such 
findings, the examiner should 
specifically comment on the diagnoses 
made by Drs. Hamaty, Conn, and Kemper.  

2.  The RO should inform the veteran that  
he may provide a statement from Dr. Conn 
and/or Dr. Kemper to the effect that his 
body twitch was due to Agent Orange.

3.  The RO should also inform the veteran 
that he may provide evidence that he was 
exposed to Agent Orange in service.  See 
McCartt.

4.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a skin disorder and body 
twitch as secondary to exposure to 
herbicides, taking into consideration all 
applicable VA laws and regulation.  If 
the decision(s) remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be given the appropriate 
time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran unless he receives further notice, 
but he may furnish additional evidence and argument while the 
case is in remand status. 



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals






